UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Period Ended:July31, 2009 ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 333-151435 IVT Software, Inc. (Exact name of registrant as specified in its charter) Nevada 74-3177586 State or OtherJurisdiction of Incorporation ofOrganization) Primary Standard Industrial Code (I.R.S. Employer Identification No.) Martin Schwartz, CEO 196 North Crest Place
